Citation Nr: 1601889	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left hip disability. 

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from April 1990 to July 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When this case was before the Board in April 2010, June 2011, and May 2014, it was remanded for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to non-service-connected pension has been raised by the record in a June 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issues of entitlement to service connection for a left hip disability and a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A chronic right knee disability was not manifested during active service, and is not related to active service.

2.  A chronic left knee disability was not manifested during active service, and is not related to active service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims for entitlement to service connection for a right knee disability and a left knee disability. 
The RO provided pre-adjudication VCAA notice by a letter dated in February 2008.  The Appellant was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Appellant, what information and evidence would be obtained by VA, and the provisions for disability ratings and effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

The Appellant was afforded a VA examination in November 2010.  Additionally, the AOJ obtained VA addendum medical opinions in August 2011 and July 2014.  As the examination and addendum medical opinions included reviews of the pertinent medical history, reviews of the clinical findings and diagnoses, and were supported by medical rationale, the Board finds that the examination and addendum medical opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2011, July 2012, and May 2014, the Board remanded the appeal to collect outstanding treatment records, to afford the Appellant a VA examination, and to obtain addendum VA medical opinions.  The Appellant was afforded a VA examination in November 2010 and VA addendum medical opinions were obtained in August 2011 and July 2014.  Furthermore, VA made reasonable efforts to obtain outstanding medical records.  In February 2012, the Appellant was informed that military treatment records from Fort Dix were unavailable.  As the requested development has been completed, no further action to ensure substantial compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Appellant has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection  

In the January 2009 VA Form 9, the Appellant alleged that she injured her knees in June 1990 while participating in a training exercise.  She stated she felt and heard her knees pop.  She elaborated that the doctor said he could not fix her knees and she was sent home on an honorable discharge.  After careful consideration of the Appellant's claims and the evidence of record, the Board will deny the Appellant's claims for service connection.

The Board has thoroughly reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In this case, the Appellant did not service on active duty.  Instead, the entirety of her service consisted of ACDUTRA.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The Appellant's December 1989 Report of Medical Examination showed normal lower extremities and the corresponding Report of Medical History disclosed no impairment of the knees.  May 1990 Screening Notes of Acute Medical Care show that the Appellant had swelling in her left knee after sustaining a direct fall on the knee.  There was mild tenderness to palpitation over the patella and a left knee contusion.  There was no crepitus, lateral or medial tenderness, or instability.  There was no fracture and the Appellant was provided with Bengay.  A June 1990 Screening Note of Acute Medical Care showed no trauma in the past 72 hours and no redness or swelling of the left knee.  The Appellant was prescribed self-care, including ice packs, warm soaks at night, and over-the-counter pain medication.  The Appellant's ACDUTRA service ended in July 1990.

Post-service, a private medical consultation report dated in January 2005 documents knee pain secondary to mild degenerative changes.  The Appellant was instructed to wear her knee brace.

In November 2010, the Appellant was afforded a VA examination to determine the nature and etiology of her claimed bilateral knee disabilities.  The Appellant recalled that her left knee popped and went out while she was marching in service.  Her right knee immediately followed and went out on her.  She reported that she had used a cane since 1996 on an intermittent basis.  The Appellant last worked in 1991 in construction.  She had to leave the job because of her bilateral knee pain.  After examining the Appellant, the VA examiner diagnosed left and right knee patellofemoral syndrome.  The VA examiner opined that it was less likely as not that the Appellant's current knee pain was a continuation of the pain that was noted in service. 

In August 2011, VA obtained an addendum medical opinion to determine the etiology of the Appellant's knee disabilities.  After reviewing the record, the VA examiner opined that it was less likely than not that the Appellant's left knee pain and right knee pain were a continuation of pain from the military.  With regard to the left knee, the VA examiner reported that there were two treatment notes in the Appellant's STRs that indicated left knee pain.  One note showed left knee pain for two days and the other note indicated a left knee contusion.  There were no other follow-ups regarding the Appellant's left knee pain.  The VA examiner concluded that the STRs did not establish chronicity for a left knee condition.  With regard to the right knee, the VA examiner explained that there were no notations of right knee pain in the STRs.

In July 2014, VA obtained another addendum medical opinion to determine the etiology of the Appellant's knee disabilities.  The VA examiner opined that it was less likely than not that the Appellant's bilateral patellofemoral syndrome was due to military service.  She explained that the STRs demonstrated an acute and self-limiting left knee contusion on one occasion and left knee pain that lasted two days on the other occasion.  The VA examiner continued that there was no evidence of chronicity of a knee condition during active service and that there was no knee injury of such severity as to result in pathology in the years following service.  She concluded that there was no evidence of a knee condition in the years proximal to military service and thus there was no continuity of care.  The VA examiner concluded that the medical evidence did not support causality between the Appellant's current knee disabilities and service.

The Board notes that there are no positive nexus opinions of record, and the remaining treatment records do not provide any contrary evidence.

The Board has considered the lay statements regarding the Appellant's left knee and right knee disabilities.  The Appellant is competent to provide evidence of which she experiences, including her symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Appellant to be competent to report what she experienced.  However, the Board does not find the Appellant's statements to be as probative as the VA examiners' opinions, which were based on extensive reviews of the record, thorough examinations,  consideration of the  lay statements, and the VA examiners' medical expertise. 

Further, service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47  (2010).  Accordingly, in the instant case the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. § 3.309 do not apply to the Appellant's claims.

In sum, for the reasons expressed above, the Board finds that the preponderance
of the evidence is against the claims of entitlement to service connection for a left knee disability and a right knee disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left knee disability is denied. 

Service connection for a right knee disability is denied. 


REMAND

In March 2015, the AOJ issued a rating decision regarding the issues of 
entitlement to service connection for a left hip disability and a low back disability and entitlement to a TDIU.  In March 2015, the Appellant submitted a notice of disagreement with the March 2015 rating decision.  However, a Statement of the Case (SOC) has not been issued.  Therefore, these claims must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

The AOJ should take all indicated action in order to furnish the Appellant and her representative an SOC concerning her claims for entitlement to service connection for a left hip disability and a low back disability and entitlement to a TDIU. 

The Appellant should be advised that she still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning these claims to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  The Appellant also should be advised of the time limit for perfecting the appeal.  Only if she perfects an appeal of these additional claims should they be returned to the Board for further consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


